Citation Nr: 0214232	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
with the September 1994 rating decision.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

The issue originally certified for appellate consideration 
was entitlement to an earlier effective date for an award of 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).  However, following a preliminary review of the 
record, the Board of Veterans' Appeals (Board) wrote the 
veteran a letter stating that he might not have filed a 
timely notice of disagreement with the September 1994 rating 
action.  His attorney submitted a response to the Board's 
letter.  When this case was previously before the Board in 
May 2002, it was remanded in order to afford the veteran an 
opportunity to testify at a videoconference hearing.  The 
case is again before the Board for appellate consideration.

During the hearing before the undersigned in August 2002, the 
veteran raised several issues.  He claims that there was 
clear and unmistakable error (CUE) in the March 1991 rating 
decision in failing to assign higher evaluations for PTSD.  
He also argues that he was entitled to a temporary total 
rating based on hospitalization at the Department of Veterans 
Affairs (VA) Medical Center in Omaha, Nebraska beginning in 
June 1988.  See hearing transcript, page 7.  A June 2001 
statement from the veteran's attorney raised the claim of CUE 
in the July 1991 rating decision in failing to grant a total 
rating based on individual unemployability due to service-
connected disability.  These matters have not been developed 
for appellate consideration, and are not inextricably 
intertwined with the matter at issue.  As such, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By rating decision dated in September 1994, the RO 
assigned a 100 percent evaluation for PTSD, effective 
February 26, 1993.

2.  He was notified of this determination by letter dated 
October 3, 1994.

3.  A notice of disagreement was not received within one year 
of the date of notification of the September 1994 rating 
action.


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement with 
the September 1994 rating decision.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  By letter dated in January 2002, the veteran was 
informed that the underlying issue in this case was whether 
he submitted a timely notice of disagreement with the 
September 1994 rating action.  He was furnished a summary of 
the pertinent evidence and the applicable laws and 
regulations.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Although VCAA is applicable to this case, its notice and duty 
to assist provisions are not particularly relevant to the 
issue adjudicated here, whether the veteran filed a timely 
notice of disagreement with the September 1994 rating action.  
The scope of this issue is narrowly limited to a careful 
review of documents filed by the veteran during the year 
following the mailing to him of the notice of the decision, 
and the Board has endeavored to report all of those 
documents.  The evidence needed to substantiate the claim, 
that is, that he properly appealed the September 1994 RO 
decision, must, of necessity, have been a matter of record 
long before the VCAA was enacted and no amount of assistance 
provided at this point in time can alter that evidence.  
Accordingly, the Board finds that the notice and duty to 
assist provisions of VCAA, to the extent they are relevant to 
this issue, have been satisfied.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a rating decision dated in September 1994, the RO, in 
pertinent part, assigned a 100 percent evaluation for the 
veteran's service-connected PTSD, effective February 26, 
1993.  In light of this determination, the RO noted that the 
claim for a total rating based on individual unemployability 
due to service-connected disability was moot.  Notice of the 
determination was issued on October 3, 1994.

The veteran contacted the RO in May 1996.  He stated that his 
PTSD should have been evaluated as 100 percent disabling from 
January 1991.  

By rating action dated in August 1996, the RO found that the 
failure to assign a 100 percent evaluation for PTSD prior to 
February 26, 1993 did not constitute clear and unmistakable 
error.  

A report of contact dated in June 1999 reflects that the 
veteran requested an earlier effective date for an award of a 
100 percent evaluation for PTSD.  This was denied by the RO 
in a December 1999 rating decision.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing  
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, the RO assigned an effective date of February 
26, 1993 for a 100 percent evaluation for PTSD in the 
September 1994 rating decision.  A review of the record fails 
to show that the veteran submitted a timely notice of 
disagreement with this determination.  In this regard, the 
Board notes that neither the veteran nor his representative 
appears to argue that there was a timely notice of 
disagreement.  Rather, the veteran asserts that he filed a 
substantive appeal in October 1990 and that, accordingly, his 
appeal remained pending since that time.  In fact, the Board 
points out that the VA Form 9 he submitted at that time 
perfected his appeal concerning his claim of entitlement to 
service connection for PTSD that had initially been denied by 
the RO in July 1989.  The subsequent grant of service 
connection for PTSD represented a complete grant of the 
benefit he sought at that time, that is, service connection.  
The question of the effective date of the evaluation assigned 
for a service-connected disability is a separate matter that 
requires a separate appeal.  

In addition, the veteran notes that he filed claims for a 
total rating based on individual unemployability due to 
service-connected disability in March and June 1993.  In its 
July 1993 rating action, the RO also considered a claim for 
an increased rating for PTSD.  The Board observes that the RO 
assigned a 30 percent evaluation for PTSD, effective February 
1993, the date of a VA psychiatric examination.  The veteran 
submitted a timely appeal of this determination and the RO 
issued a statement of the case in February 1994, and a 
supplemental statement of the case the following month.  He 
then filed a substantive appeal in June 1994.  The veteran 
argues that this demonstrates that his appeal had already 
been perfected.  However, the Board emphasizes that the 
September 1994 rating action assigned a 100 percent 
evaluation effective February 1993.  In effect, this was a 
complete grant of the benefits he had originally sought.  The 
only issue remaining to appeal was the effective date of the 
award of the 100 percent evaluation, and the veteran failed 
to dispute that in a timely manner.  The Board concludes, 
therefore, that since the veteran did not submit a timely 
notice of disagreement with the September 1994 rating 
decision, his appeal must be denied.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the United States Court of Appeals 
for Veterans Claims held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  




ORDER

The issue of whether the veteran filed a timely notice of 
disagreement with the RO's September 1994 rating decision is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

